      ORIGINAL                    CV19-1957                               FILED
                                                              ..       IN CLERK'S OFFICE
                                                              U.S. DISTRICT COURT E.D.N.\


7^ U^j>                        M.
^ l[/QyU)                                IINTZ. J.
                                         bloom,i!u."
                                                                   BROOKLYN OFFICE

                              0      '                     QiCcl^

                           cyiAJ2M
■■7k So. K-

                                                                   oc^ud i/idpjiiSe
                                                              Pup         nyi^



                     ih(y4                               Ct-nAr
              cu^

 p" .Py^r^^                  dd
                             ^9 pZ-dt^
                                 A
                PvuJ-d

                                            Qki. 'VPt'

                tXipfh^d      T^Vy /               rjj c           .
                                Adj:$JddOl3PL^'kLad:9^^
                       'jWjI   .k2              <9^
                    (Uru,u(^ kj k /Tu ad„
                    ]A^dpii4977P(
                     iAU)APUL^         £i
                     mddP eAiruA         ^n


     !9)yur djjujrri

                           ^llZiyCiL                PlA^pnA
          foiih hiAfijvL
                             /lyy

               iduUt                 CU/L^!^
           ak<jc( oA^a ir::a^uJ2i- P-Fr^\iJi

                i4- ^^n                 a£.<:^jj£-f~
                (t^n/i^'ojnJ-)'!,^               f^o (fiU^
                 fd.i h^A l~rk<J^-Tju . u/hJ-pJA,
                                                              \-^.f
oimJ                      -^2dLL[±f^
 UudJ




                  cvrj?   \PAjt
  mil
 J^A&IaMcm ^M4-tf 'P^ ?•                         lAyU^
 „ %U£Ay{         hlTTYUD^AK ^
 yAp/P       Oi^AtJ
Clu4r                 ; QjyiAJ'                         nu^
           hi JAUj?m>^A
/ PpfAArnpJ AJ '                                t
                                        Wrryu&Af^


~A. uajl uhryUjp^A'c umH- (UtujU^ U
         ;c/ n^i^L^oJjj klP                     -i-
          [S. UAyiA~         ^QOj—CuA^S^Y) 1a^,'/
                  A^Ayi ^ lul^ Q^j> Yl hJuA^                    T


                        djyT,     J U OL
 Hjo-                                      <?   QyTJP
                                oIjL.^ . 'f L j-i S'^^A^a
     VI /9^/iJf.S            nyj^k l-U.ln-^TVLC(J
                       aJlL Haj?          uJ
                         <LPk:                                          /V>7
                                04.-^                   >Ct.'7Ml4l     WtH/j
                sleji

                    U)lyvi           ^—Uyp^'h IR—Q.
       'aAi                   rj <AiAyiA^u^^ r.
   t        (lJ>U                    Spjy)j}pjt4i
 f/)ir)AAJ?ylA gyV^                           4r)       ka^j>        H' jlJ
 I^^TVM PU^TvA s b.                                                    /Cuu^
            P^yujj>!r^
 4W-^A4^   0L4yu{
     ^ApJnr JitAx
m\                                        HA.iL               ffAO kjZLS^l
                                        UcA.Ay.
                                 CL4A.4.           LPJ"'^i:a -,zj
                               OythLLdtll    -p—




 y, Plri^')AM]Z TccJ^
                       _—UcU                    —_—
                        AyLAylA !Iv UjS^A.
                             ■AndJAMA.^.J^ImaK d
                             4ijj}     -PusMAnA uAn^            rv^iA-
                         LiAL..,                            eiUMAJi to
              lAAidyreJ^                  l44
                                                   U.
                                 fiJA nAjci                ze OA Pi.,..
          UMmJIU.            (/jM^yAl^S-UdJAZ^
                         ynJ                  ottjyiyi if-
CiaA k o^Jr         Piti^ '4^a .. L" -         ^r^rrsA
                                                  (yv\          /7
                                                             f? a

   IaJ> vu/xyip LaA
       9^^^.UAVh^J.
                                           RLjdj)^/P


           UMA             ^      cj    (Vsyu        ' ■<r     ^ O-yi^j?
                                         —#     LA                ^ L4 ^
                                                         ngL^g^Sg A
 ^ UXfJl                                      hrcujc
                                                         SMA     / To. H, ,
                                                , nLl-U.i£^          ^
  flAlJAA'                             ^y7r>M L^j2A
                                                                         jL ^ Vjf*


                                                01^4
                                         us Pa—fPl (h^Aiz,
                          iALoMx          vLirypU hH^ClM
                           ■ T^u /n^g ^J2qJL^\>^



                          HaA—hnJL^—|A(J                        ey
 IPl/n^VLylA! /Jr                C(MU^ S-PJMla J /-^aJ^
                Haa^        i/Jerfi. ruJj^n^ ^aj>^"
'/IjJpjJ                       ? LOPU/i^^A       UJH
              OLAA^I-           11 cVoiyU^
                                    hd
          , h/td^         U//1A plLa^ jg./^ fn^ U(0
      teJ..                   _7_4      7,                 ^
CAACiA^lyL-<-eA^J~               K   S j-llU


                                               (ijr)yU)AAjU/^.

H H^l                    IM.
                 "^Mjid-iT , •4d^4'
                                                  ■M    V?/^/r

               tul               &i.o. ,zA.o
                                      oiua^        'Iq l/LA
    S^OAaAjP
                     /.<:,,      p/lAifi /I
       CJyfA 4 hra^A^h d!(Lri , ^jJiduo fiy^lAutcn'ip
      ,{ ]/l(O^JO_ Wc3i J                      , d/l'J'S
     iqAA^     S/O                            f


    JTj '~~hruA c
    i ;iAA^y\A '<
   MaJ /6\HaD^                 <:
       lAA                                                 u

                                oOiTvuMaU'£        I      y~ /
                                                                 Mu-
                               OJJl
               h))iM.
             k^^jAcf ^ /jjIajaJ-j^j^

                                       Q/u-r^ J'j'yy./yU


^ 7^                     QAUiAAA^yl^
 kji    $     A , pAj
                                                 1tn^t:4£JL

                   /y!JA4?J>           S>4
                   d                         J
                                             fP /j/a^
                                         !yC4^         AVrf
                           Uj, jj^t^
                      ^^jUj
                                                       ItrjUA.
             OaLUai




                        or JA)r<l^A
        SOUaaJ


                                         i/i^—^—/ 0                -j—
                                   -/ T^^n/io.
             ^ Lyu^g          '~          -j
     >' i/ipyiyi^pyiAJ:, sjpr S(n^^—^
                                        q^.J>^J12^\^ lufi
    HAX      -
                        HaJ ^ £ruJ^^^P
                       HaA          V fbJA^AyU UJpJhk
                     Xlua££
     SAf ^
tU4<A d /,
aAiJ A ^7
                                   i ho                           ktr
                            K - , ^ S\                     Xa.A..^la^.
                            ^klj^ ■Fo.AjUa.-^JaT
                    U   -                      ^
   Kil T&^

                               yLia^u fi
              ^                    /V ^u>
             ^?'Vi
                                   _0          f /

                                                     -h>
              f'H
                                                     •Jty^o taJihA^
                            m                      HP.A
      JMlt                                          Llos.
                                                    'AeLi'
IJjpylUi/m^ Cjpa^Mt, , UnD
                        ,
                j-yj 0fiA . IAjd
                    nu^ kj^                        finP^t
                                kjp^ }n^



jfj viyArh H\Li£.             'hj'hJj-fjA
           t^ (SfK^cP^^or^ hyfHwy
XB.
                   u/yHi           }'n/L4-€J^OiJ^d-iA Oi 'ii_
                  -JlAh.AJ±t£A > JALP^JyMAn^XdlEl^
                  r/m^jp^ Jl^Jp Hi                           .
       a          Hj I    2> , Q> ^         n^^jTTp n^ynfyu
                         cU'ciyiLh               ft
                                             dfTi^/ h
                                            QL^-^AyxJi
 P.ArDAf- iAy rAHAP.             Y-^A               MMi
 UJM                           1£JZ£^
 dfFVIaJ                           pDdMA
      ^A.BYa_
. (^J-huJ-AAaJ^tTu. J7
                4aUj £ujHn? hn^ujL                JjnP

//■ iu               (pj^/Dx U/6LA
 1a JtUi 01               ( , r Iax 14/1PLA
               liJ              Haj
                                         J , TTl^^ jP
f-^nAjpj InA       (2L
QjP^v(j2.a      hjA4.LJ^
•h) fAjkyhiJk. L,^hn/ck
                   ^pjJ-dAO LoaA                cMdr
                     IJ .^UjP IaJ4^ PlA
                                ]j)dvdd r SliA ll /Ijsj
   Ia Put                 .    /u^J^O fpfL0->^ PL^M
   ^7/~. jPmaaJ!^^        Laj            dLe^yid-e^

                               kju^

//. HaJ ^chu f^^p-uJU-fityuA Oj~q /yJiTrsf-
Ha'
  gyUA     /i
           " .Ci     ""    1
                                   .   d~b a UjLJl-f,
Jliut&A^-                 I
            iaa           le^eMd(y(9^ Hpd/:L^J-~r
            IaLA^S
                                                      Js.
         Vfdid^id-u^iy>L/:td. ,
___ ^^ cjrmjdAA^pV &r /f io9r (Zsi^PitkcA/
hAdd^ dxP P^PAj^r-lJiTTlA^                  .
     u^A/.Pr £^j2aa.



CAidmpZS-
                                      li
Tul
5^             HiJ2

              'VIA.        CVj ^ .
                     dAr          Mjj> ^      ^ h<
                            jX
                           ^laupJBl'£         "^VUXTAXj.
^jPAAIALU.            Uu> ^hr^          lxl    VIvAj^ a
            oJ-^ Ha/7iJ- hvujL.
I?) JLo jx^^ OYiyuzJl M HuP luyiJT-
                iuA^^L                >¥^4
      hjA   ^C6l<}

               1iMs^hr4Ji\/^ ^hJVvt<jp
                           Pyj/O^yl




 Ph(:c>ynn,9-iii^
                     m.
  m/o^ Haj>
CCiAI^I' 060-
      ^IvA
      ^tA^r(Ar>^ ^ \^AL^A./L/Cy\,'^ T t/Lc
      (>^nAAMiMp/Uf^ P(A£Pl/l^/
dill. Olyio4 dP^/^Uj              'I.rrj>^/iy^^^ J^A P              -J.
                 -a               'n/1. ~Uyl/i^J?. ^7?^^
ts. gJUv ix^<l'it


         mJ±i                           ^yP^ifjp/:P

"fmu

                                                      !g>
               AH'                       Tf^-Z 'y^4j^^--f>h^~
           UyUjf-                                                  ^
                                                      Tl^ D Q-^/O
  'Pyj/iyff-TndA^ j-TOLCf^S
                                                            lusZkJj'iiLp
   UaP                           yiy(d2M('s UyldJii-                   T
ujuaL^Za^                hjj^rnJs uJ) lz4-( Ou.
                        HjUul^^ ^-
                              LuJUj2.                  5 L       Mjl
                      iVfriMjUi ^                     T.

                                  UidJJr^^ __
                                   k UiAMJ-aJi
                                            &
  1. /yty^ WUJa^^              wkkk 'eML II^
                                                kjmJ^ f
       PUt. kiui^
               \M nUWiA/n^jA
                      6lUth
            mlA4A^yt ^hrr> J~hA



                    C^y^yUUr^ f ^9-tn£4
                         oi/iA0pldLr ujsyuct^ .

                                     jUO(^. o^mJ
                                                   VUMU/I-




                                                     rfOM.
                        t^riM n'''1nj^i-i~thA^
                      —    H        // '
    I    YqJIJ?Aa     CL^^J  0 GU^ HjD
 IPMjL         \aH^ 4                 rl3^pj^injjJ-u/iJz
                                        rjYiajJLyoA^ p 0
Oa/tHi         4ijLC-
It. plOyj'AAJ'-Hi/. KcJIa^                          t(J /:Li
                        cndaiHiSA^P                            I
 /nJ!^rJAjJA        h                            UP Q.Uiin x^A
                                 '^r             9yU^ ^ CJJtrfie
                                   'yt/M r,   A KloJ LfJarxij?
'AxJUt?.                    f
                       m a                    gj- £>a'^

k         Ia ypyf) .<^Lq    g(ir<d^f ^- pj                    "rg        A v^-^jg.
^J> ijj1jj>^o^ hgrDgi?Y^y^J'X>
1
    J-L   ■—                y/.<?yyg
                           ^JA
               ^^YlrU^LMl            ^ ^y).P //I/)
'lAAjlviyJiM^^/tMnyJ^ Ji)n^                            , jr^JgLg
^A/Jyf hr)                                     )(■ CL^jy j ^uJaA^/kJ
                                                      ~fr) faJt^.
                       KdO.                      \4J1        fyJ            H
                                                                  ( 4^ il^
                     Od-y)^                                       ^ J Vu^o-^         0
                                 yj^ T
                                              h-£>.
               W^JL                             lyuJl      2 ^>      7
h SpOiC aaJ-                e.           LAjATyUSlA^
            ik_.                 ^ uyr-rj' ^ cuu^ T Cua^
                                 'gU/x^j)       gjycJnyA f
AaJI}/          OA UJjzM\ F                           lyL-Cy^^il^.
1^ ^ ]/Ai/lU InM,                                     LaJclaJ        /U^
                                                                   IU£M


                                                y       ^
s.         .       ■OU             CySK^/C^         CC^CcU'vi ■ijeU'7^
uk^cej              'Pjr /f Vl^ ^ Ha A                             Ah

I                   iA}(AyVUr ni^                                   0 /-
WiayictrJ                      h> -Lt                             ayu^U<jt^
     fyyufi^         /k

                               ^/Jj^JjUa                CAAjx/ fAOJ^.
                         /v/ /iff                 /n.     ./}     ^ /). l ]   7   7    y
                     'k-^M   UA
 UaJ
                                                        yLddi^L     lyj)
                                                   / r/J/7j P
                                                          IhaAU
                         (L£uJ,du
                                ^          ,             "Z/yjQ^nP^
                                c7/?yvJ            ^Y)f^
               J C^.dd-Lh
                                                                    /   OL^-f     p7


                         ^      - - - kp           hu^/^L^ f~)
 djyLOl        &             ^ "t r/L4CP f-jd^
            it MYf                   /ru£z oiT (f)yj. .
    icC Q/v Hi-yy-ujyL                         tf /x-lku^^f p^/Ayri
                                                          /d)ryyu
    kJpfK
    WQ    OyTP


                                                          ivU^yjy       n
                                          'l{£/y Ci tvHyl'iAAyA.
                                                Ha^                                    y?.
     p'l/yA



                  f i^lunAAJfy ;
              'jCyt^x                               P
                                                        jULi
                                                    7


                                            KO Ix ^ z-^/IlJ^.
     {Jipuj-ylyu
                   PJlJ2£^V(y          P     VA c



     Tj
     13t
     1
                  —n    ^
                  a4' h I^uj2^                                 dJ>

                      Jyp-rtt                  !(^ho
                                  7^ UL       idHA) (jJ-eM
              t
              V
                           ru Hu_,
                          ) p                            ^duXt
                      (^TA ^ wIaj2^
                           ^idi UXOA                     nLd.A^
                  t'^AJr/'Jc(       \j2d
                  'Jrs.    cxdp
                                                    uA


                     oL.          "jUcAJI
       YmIA C/jpiJlAip^                                    '^PA-

T5                           '(DApA.
                             M                      . /J,
               CP^D                                           ofeL^
                                        a=M     P>^T)^J

            A^a                                                ZjPjp/

            / UAk PA a     !ifae
ISUiaM-                                             QC"
                      ^Wpji9                        ^ XL .

                                                                    J

4)U4ut      HytelA n4                         Qy(j^
             —ohmj

MJ. ~7tiJ
                                              4£Z
                                                    '^PTLLtOyt'^
  £                      /I/iVU^A.        / lAc/jiJ-


 o^ ATIT, AJ/r)&<o


                                   0L4u>lf
                                   /'
a4^/f all/,                           ^      yLt
CaA-O IjJqi,                fiAP_ U/TTlAyl              d
                                   dPL ^fA-iUA          /V        ^MW
                      \A-                   .        j1^P_
                                                      /V
                       •-(tM      /Ju^P 4'\/£-l^
      tl)^rvu PAyj                (r>4 H*Q hpp-iQj-                    t
          knU^
        .SA                       ilA'Al'Jf UjJ) h4-^£>f
JuiAi n SAaaIAJ.            x/hrP^iA'/nA
       Hi-LAyHiPi4^AJ^ ri                                       VOAJ.




                                                     1^222^=^

SJ^. P^a^nyi4^4
9LC Q.^'Ahyn                     ^CJ>A /Tm J/jAj t.JjLr-<
                                                             la
                                CJlfAJJA     AaJUa           CW^
 tfPMd-                SiiP VyhJ/                     9A?jMt
OamL                 dd chyj'/ 9^
fv (oP /qXz/,                              'L4l0f.
■T-^hAr d. DajP                       dtM'f- aJSdpDAi
  ohnJa        />o             ^aP 4 C<dfxal9-£rT^ ^
                                hjpAp ^hA47 IdMd-
                     hyuJ inoM )a^\^                   dpAf
                        ')aUA             IaitJ _ lAA aU^
nP^ ^ujpy^n^J/nr'                                     'OA

i/JoAyUed                       -Aa
                                                                   H
                                    -ir£> fUA

                           LM. HaA 4^
           -h    m.-r                ";fc:/7^:;]^
                           QlM- yiS-L.^




         ■ - - VUyUJiaylyL^ /^~^]2yrt^
     .                                   44^fip(
                b^^-TO                               /V ^4)
                    -?^ ge^rA^a^le                        s.
                 VlyofjAP^ nJ^lAAj-
                                                               'A
                         yp^h^M
Hj iWO FPaJ^yiAi
                                      a.^4-\^-tri^
                      f Sjiy^/Aj^. ciaju^ ^-
                            IOa UuDP     &Yny!.uj^i-^n^
hjrHi                    ^ - laJ-^/e-f w        6itJ^
                                    7 aJ^O            Pt^y^S.
                                                           :f
 niyUA?^                 ^MrtnAiA            Jtpy ay(^
                                                 h oA^rjI'
 / pyTP-vn,.                            I
            eMd4     yjAAVU^p/iJ^'-rrU LjMa
                        yu2^ OU>eJ-e^
                           n
                /I A ALq
.Qjf.Oyi^ t{kjp khd (ojPj^
                                          OM/M
JH h a                      a
                          ^jYPCi
                 nilrJjyl'T

   fi. gjjjj
 YTjc. It)                         VVW^^! < Uy}yi^i~
                                    /V^
                                          ^JPiyfD {nJj>J>
                                            'CL




          Hi Hit tf'?^                       ^ yy^/juQ,
i/r»-€i^tHhyyi9   JHul                                  cu^.^/
^ cHAH^               ^ JHd?
\MAd^cU-tA
\nAyiA^c^yi~tA . , TZc^W
                   ^ ia^ /IJy^
                         rji^yjf ^         CJ^J.C-lO rt^
^4^)iyvu-QA^ JH-prj^h/i^I>^^!J^ , LOMj^^J
                          4
                              rup


                              ID
{yyU4/l4jyi li-A^
                       yiyuJ^                     . .
                lyn.^HirrjJ-hTU^
                 flyiAM     LJ Y^HL-d-lAJ" ^/^iHPdxP
          I / A HDj^ IAAAA-I ^ £ 1JyL^l4H ^44
      'fjfAflJi±e4ri^ f/}^^ t^ej&yM PluJ
     HaM       aAkyf)^. ^  '/lyf/J' pAn.4^^f^4ho^^
       1/UQAa      %r-tZA^j>r^ (j^
                                       oc^uc^
            Cnf^ f.^-At.(L.eu.cl4^ iiuL CMdd:^-\
                          » ^            f\ H '^    y-S! .   f *\J

            U                                      '7^JA2/ J-




                          n^lA          Lo
^j?Ar UA             in
   Ct^irih                         ^-JyU]±£d4.
  PAC^M              -C


   fU   a
   ^ ^yfv                                          /v}3'         ' )Dd4-
  l^SaA
                   OALaI                UC-^1                  '

                                  -UL
                   ■P\>(aP.At^.                               A      ^s O
                                                                       ^Mal



        yMCLAA/.                ^uj2^              ihUj)
                                         OAZl


            OAL^yj P/Af-I^l / FZa-rfpia
                             1^ i
                       fc!   ^ —''   ' u


                 k^fijPo

i^JCt4                  nyl^JLnfi                      iktu f-faA^Ac
         9fi^aJii7H jtM                             UJjrvuJUi
              ^L^yC                          /a£^
                At€.i—L2 ^/p.
              OUja{ C     jr
             1
             /UTVUTf
                                                                           +-




                t/ij                          .                  {/jM
   iAA         vu^^yjA ^1^ 'Hij>
                                      i           ikyj-j SqJ/iy^€r>uj
l%m(
         L                                                /^
                                                           JA /                 -f-



                                           ItM hi                 to.
                                                                  /-
     MxZJf j                           ^yiuA n                  rTVi-<M^y1

                e^ruA                                    , „ /7 Al
    aAUAl-                                             ^AArTTA-^.^
                                                                ''SZLVtO
              t i
                             hMAVL^ryU44Jrf\j Oau^ aiA_
                  Uah^/xaaA
                                              ^             (2^A^AIA<
                                           PtAAf                           y
        ^ LJicu/m<.^
         1^1)9^                (9fH^SJn.                      A
             _                           ^ i/i"^a^
             ^?luAl' /^v?'I nh^jJ-<                 r.

                               ■R.   ^^OML.           luruAm
                                        OU^

           'Pjj
                        U-                       OOOL^'     IdL
                   oddM.
                                     frhnA/^i^     A?4)dr
 /^ VuaMU^
             ^ttvj> _ irj
        OMJd
                                                            id^dl.
       aJiM ■

J^c      f^.P IPkdyL^J                 cLddd/ /2Y<:dMAf'^
                            ^aSLeAL^a\ OUi^' lA^'oJ-i'rPvi

             ^ rJdJlAjut-d,
            •Uh \/p rQj^AAd

                                          aJiiAdh.

S. f~^ l/tl-'t/pHtnd sA tfudi               hA^h'-TH.oLj
          ' e^A P n
    1/l.ryUrr OlyLA^ ^                  /}AcSd^
                                                               Q/LOAm

                                                             79V
    cQMaJM OAJT^^A            W,CU yuj-^r^
    rU!^    n<^ 10                                     (^.
    ^nyfiA)'    qjyu?! hAJ lyU-I-,Vj>

                      iM Hm

                         H' o\t&n , Aju
    Ha£. (jylA!^(l^.^ li^/i^h~/rucJ
    E>DP 5               OA^ttylyuAp^     fie
                                                CUiP[Pi
                         fv 'M<h, fisiM jA
                vuJrPit                            HaaIh
    7^S<7>^
     %AAhta.                     At. P-^/XAia^
    OA^



    d^lJiollQ
                                  /?du^         it e luk


W
                    I




                        i.eijt.-Jii'cMuiSSifi/Cii
_                ^_ J
                                     ISSh'3/D¥
    _.._ Pj2,_          t^Ool
         R£{L^)MpA          , VH I11^1
                                                    .--




                        i
                                                               FILED
                                                            IN CLERK'S OFFICE
                                                      U.S. DISTRICT COURT E.D.N.Y.

                                                      ★     APR 01 2019       *

                                                       -BR0




                        Cl^i oJ^                               KUNTZ,J,
                                            DyuJej&
                                                                bloom; mj.
               //? /y   ~    /•".   Jy^      ^
               r'tyi^luHr
                                                  19-1957
jADf^ .
RoP

       {curJi
                                                          v^cm-/~)yjhi
           SnYi

                            fu u                                    /gyAnrf -
QyAy      .4                         PiJy                     H l-C-^i-iAi y j-
                                                           PPjfty4/r4
/u}^< au.iU-' CIa-ca/ v/APa.A>                               a^hA-P
               'KyLMLAcJL


"uAPL


/IjiAAuJu^                  Hdl tAnyopAaAlU

       CAJ AA/f9                                                            z
k' y^cu<ji^                  /^5"^D/
              "^e^Juu-cA^^     ^b X
 \'i           /j                  iipi
        3' lq_qj^
             \                                           CV19-1957
—r—
    7^       "*■          ■^" —   ■   "■                               il
                                                                                 Qjia^

    ./hi^h^clumJ-c^ Y}y^sr\/^                                   MJN1Z, J.
•   * gl J             .-7 ^If                  ,        TIT r^OAjT Tl/1
                                                         BUUUiVl,        J
                                                                    iVl.J.




    V(^'
^JjLi>AfiM/iyrt^i~zu^ Dj2Jma i-i^aru. Ceu.<J-e4-
    f^n/ty-LjCt^ a/ JrYTh^-pyCy
       u


                                                >'V/ A^yfy^^ ^ jD£>ut.^^JL/y'^
                                                    u              ^         ^


    ^iTuy hOru^.^,
                                                    h                            An oUA/
   ^ jiiJ-iM ^            jo               sAa^AuJ
  ^AA.^^<yuy          ccjtA f'liy.acytAyot j^^<A A^-AsuUyf}'^;
i'l&y/-?       J'yAAi>uL^         03/x        ^Alo^A—
    [djUop^                                Ao            ACa                        ^
    f/>r JAu -£Moj^//A/i^Lyy                                 ACu? AyH^Ai/jZ iAyi^S.
                                                        Ci'-xyi^LsuAuJ-s ' /. JBy/-

                   '                                                         /Z ^
                                                                       (/
-t—      IM
      nilwi
      I    0R\6\N^L             CV 19-1957
  ■




          M,P Saxk^ jy/ihixl ^ /!/(/ KUNTZJ
                                                 BLOOM, MJ.


 t//>t hoa^A oJ-c^ 7^'fwu^
 0~^J2yU c< )/lcx.M^ hMjL^/c:V3
L\Scl^




 Jtruytr K^TuMy^1> ,'

                 €PJ>^Hhr \H(M H' jZuJ


(Xpc (/l7f f^ru^ryTt^^                      H>
 fijUu                                   ocLU4-f /'//^
                  T^jp-^LA ou-^(^J<^j2^
 CW^ /h^fiar(LAr-aJ^
 ci^M)U4M'               i/yjcn^eM
 chip
             fjj^ noL^ehp 4^
          <3Ly Q ai^<;   OU,^



rlMjyv^A-^'hcpi^yl                f^O.
fjl4.fo/X^^J-a To'/a4/q /56 ^-010^
                  ^          ,,,
                                        -




                1           JA^II^fOn
\n/U i /v




                    ,




            ;




                        '
